Citation Nr: 0311136	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for pes planus, 
genu valgus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
otitis media, right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from the United States Air Force in 
September 1970 with over twenty-five years of active duty 
service.  This case comes before the Board of Veterans' 
Appeals (the Board) from a July 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1997 and in June 1999.  

In the latter remand, the Board referred to the RO an 
individual-unemployability claim and directed that a 
statement of the case be issued concerning disagreement with 
a 50 percent evaluation for the service-connected right knee 
disability.  The RO granted the unemployability claim in a 
June 2001 rating decision, which constituted a complete grant 
of the benefit sought.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  For this reason, the Board does 
not have jurisdiction over that claim.  The RO issued a 
statement of the case in August 1999 addressing the rating to 
be assigned for the right knee disability,  Because the 
record does not show that the appellant filed a responsive 
substantive appeal, the Board does not have jurisdiction to 
address that appeal.  See 38 C.F.R. § 20.200 (2002) (Board 
has jurisdiction only when appellant files a timely and 
adequate substantive appeal).  


FINDINGS OF FACT

1.  Results of the August 1995 VA audiometric examination 
correspond to, at best, level IX in the right ear and level 
III in the left ear.  

2.  Results of the January 1998 VA audiometric examination 
correspond to, at best, level IX in the right ear and level 
II in the left ear.  

3.  Results of the September 2000 VA audiometric examination 
correspond to, at best, level IX in the right ear and level 
VI in the left ear.  

4.  Results of the December 2001 VA audiometric examination 
correspond to, at best, level X in the right ear and level II 
in the left ear.  

5.  Pes planus, genu valgus, is manifested by the need for an 
arch support that the appellant rarely wore and third degree 
flat-footedness, and is not manifested by severe or 
pronounced pes planus.  

6.  Otitis media, right ear, is manifested by a chronic 
suppurative process and consistent treatment for cleaning of 
the massive right mastoid cavity.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but not in 
excess thereof, for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.85, 4.86, Diagnostic Code 6100 (1999 and 2002).

2.  The criteria for an increased evaluation for pes planus, 
genu valgus, currently evaluated as 10 percent disabling, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Diagnostic Code 5276 (2002).

3.  The criteria for an increased (compensable) evaluation 
for otitis media, right ear, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.87, 
Diagnostic Code 6200 (1999 and 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for increased evaluations, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
September 1994 letter asking him to provide information as to 
any treatment for the disabilities at issue.  In a July 1995 
statement of the case and in a January 1997 supplemental 
statement of the case, the appellant was told of the criteria 
for proving his claims and the evidence considered in 
evaluating the claims.  The Board remanded the claims in 
December 1997, informing the appellant of the need for 
information about treatment for his disabilities, and that VA 
would obtain records from VA medical facilities and schedule 
him for VA examinations.  In a December 1997 letter, the RO 
asked the appellant to provide authorizations for release of 
records from all private physicians or medical facilities.  
In an August 1998 supplemental statement of the case, the 
RO listed the evidence considered to that date, the legal 
criteria for evaluating the claims, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  The Board again remanded the claim 
in June 1999, informing the appellant that VA would schedule 
him for a new examination to determine the severity of his 
pes planus and consider the amended criteria for evaluating 
the hearing loss and otitis media disabilities.  The 
supplemental statement of the case in December 1999 discussed 
this criteria and informed the appellant of the RO's analysis 
of the evidence in light of that criteria.  By an October 
2002 supplemental statement of the case, the RO informed the 
appellant of the regulations implementing the VCAA.  The 
appellant has been informed of the information and evidence 
necessary to substantiate the claims, of his responsibilities 
in obtaining this evidence, and of VA's efforts to obtain 
this evidence.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The Board, in its November 1997 and 
June 1999 remands, directed the RO to ask the appellant to 
complete necessary releases for any medical professional or 
facility that had treated him for his disabilities.  The 
RO has obtained VA clinical records from VA facilities 
identified by the appellant.  The appellant has not 
identified any other sources of treatment for the 
disabilities at issue in this appeal.  The RO has also 
afforded the appellant VA examinations in August 1995, 
January 1998, September 1999, September 2000, and December 
2001 that satisfy the requirements of 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002) (assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim).  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

A.  Pertinent General Law

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

B.  Bilateral Hearing Loss

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999, 2001).  These criteria were 
amended after the appellant filed his claim.  The amendments 
to the regulations provided for few substantive changes, 
though when applied to this claim those changes alter the 
evaluation that can be assigned following June 10, 1999, the 
effective date of those amendments.  See 64 Fed. Reg. 25,202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As applied in this case, the 
new version of the criteria provide for the same or a greater 
benefit.  

Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85 (1999, 2002).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100, Table VI (1999, 2002).  During this appeal period, 
the veteran underwent audiology examinations in August 1995, 
January 1998, September 2000, and December 2001.  

On VA audiometry in August 1995, the average puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 92 decibels 
in the right ear and 58 decibels in the left ear. Speech 
recognition ability was 64 percent in the right ear and 90 
percent in the left ear.  This corresponds to level VIII 
hearing in the right ear and level III in the left ear.  
38 C.F.R. § 4.85, Table VI.  Level VIII and III hearing 
acuity combined equates to a 20 percent evaluation.  
38 C.F.R. § 4.85, Table VII.  Because the puretone threshold 
at each of the four specified frequencies is more than 55 
decibels for the right ear, the right ear hearing acuity also 
may be assigned a level IX under 38 C.F.R. § 4.85, Table VIA.  
See 38 C.F.R. § 4.86(a).  Level IX and III hearing acuity 
combined also equates to a 20 percent evaluation.  38 C.F.R. 
§ 4.85, Table VII.  Thus, the evidence does not warrant an 
evaluation in excess of 20 percent based on this examination.  

VA audiometric evaluation in January 1998 indicated the 
average puretone threshold for the 1000, 2000, 3000, and 4000 
Hertz was 96 decibels in the right ear and 58 decibels in the 
left ear.  Speech recognition ability was 50 percent in the 
right ear and 92 percent in the left ear.  This corresponds 
to level IX hearing in the right ear and level II in the left 
ear.  Level IX and level II hearing acuity combined equates 
to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.  
Because the puretone threshold at each of the four specified 
frequencies is more than 55 decibels for the right ear, the 
right ear hearing acuity also may be reviewed under 38 C.F.R. 
§ 4.85, Table VIA, which corresponds to a level IX and does 
not change the 10 percent evaluation under 38 C.F.R. § 4.85, 
Table VII.  Thus, the evidence does not warrant an evaluation 
in excess of 20 percent based on this examination.  

VA audiometric evaluation in September 2000 indicated the 
average puretone threshold for the 1000, 2000, 3000, and 4000 
Hertz was 97 decibels in the right ear and 70 decibels in the 
left ear.  Speech recognition ability was 62 percent in the 
right ear and 80 percent in the left ear.  This corresponds 
to level VIII hearing in the right ear and level IV in the 
left ear.  Level VIII and level IV hearing acuity combined 
equates to a 20 percent evaluation.  38 C.F.R. § 4.85, Table 
VII.  Because the puretone threshold at each of the four 
specified frequencies is more than 55 decibels for both the 
right and left ears, the right ear hearing acuity also may be 
assigned a level IX and the left ear a level VI under 
38 C.F.R. § 4.85, Table VIA.  See 38 C.F.R. § 4.86(a) (2002).  
Level IX and VI hearing acuity combined equates to a 40 
percent evaluation.  38 C.F.R. § 4.85, Table VII.  Thus, the 
results of this examination support an evaluation of 40 
percent based on the amended criteria of 38 C.F.R. §§ 4.85, 
4.86 (2002).  

VA audiometric evaluation in December 2001 indicated the 
average puretone threshold for the 1000, 2000, 3000, and 4000 
Hertz was 102 decibels in the right ear and 67 decibels in 
the left ear.  Speech recognition ability in the right ear 
was not established, due to the severity of the hearing loss 
in that ear; speech recognition ability in the left ear was 
92 percent.  As the examiner certified that use of a speech 
discrimination score was not appropriate in this case, the 
right ear can be assigned a Level X from Table VIA.  The left 
ear is assigned a Level II from Table VI.  Level X and 
level II hearing acuity combined equates to a 10 percent 
evaluation.  38 C.F.R. § 4.85, Table VII.  Because the 
puretone threshold at each of the four specified frequencies 
is more than 55 decibels for the right ear (but not the left 
ear), the right ear hearing acuity also may be reviewed under 
38 C.F.R. § 4.85, Table VIA, which corresponds to a level X 
and does not change the 10 percent evaluation under 38 C.F.R. 
§ 4.85, Table VII.  Thus, the evidence does not warrant an 
evaluation in excess of 20 percent based on this examination.  

It is the determination of the Board that the evidence 
supports a 40 percent evaluation for bilateral hearing loss 
using the new version of the regulations.  However, the 
evidence is insufficient to justify the assignment of a 
higher rating as it fails to meet the criteria that have been 
detailed above.

C.  Pes Planus, Genu Valgus

The disability is assigned a 10 percent evaluation based on 
the criteria of Diagnostic Code 5276.  The appellant seeks an 
increase.  The criteria of Diagnostic Code 5276, for acquired 
flatfoot, provides for ratings based on the following 
criteria:  

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes 
or appliances.  
50 percent:  Bilateral.  
30 percent:  Unilateral.  

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  
30 percent:  Bilateral.  
20 percent:  Unilateral.  

10 percent:  Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  

Noncompensable:  Mild; symptoms relieved by built-
up shoe or arch support.  

38 C.F.R. § 4.71a (2002).  

In a January 1998 statement, a private physician wrote that 
x-rays of the feet showed minimal degenerative changes of the 
left foot and secondary osteoporosis of the right.  It was 
noted that he had flat feet most of his life and wore arch 
supports (which he did not use because he did not walk much).  
The physician noted third degree flat-footedness and 
diagnosed pes plano valgus.  

VA examination in September 1999 revealed complaints of 
significant pain in the feet.  Examination showed ten degrees 
flexion of the right first toe, though he could extend it 
normally.  There was bilateral pes planus and numbness of the 
medial aspect of the right foot, though touch was normally 
felt.  X-rays of the feet showed claw toe deformities and 
osteoarthritic changes in the mid-left foot and rather severe 
osteoporosis.  The right foot had osteoarthritis changes in 
the mid foot and rather severe osteoporosis.  

VA joints examination in September 2000 showed a diagnosis of 
pes planus and mild degenerative joint disease of the feet. 
There was no discussion of the symptomatology associated with 
pes planus.  VA examination in December 2001 was silent as to 
any symptomatology associated with pes planus.  

The currently assigned 10 percent evaluation corresponds to 
moderate pes planus.  That severity of disability requires 
the weight-bearing line to be over or medial to great toe, or 
inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet, either bilaterally or unilaterally.  The 
private physician in January 1998 reported minimal 
degenerative changes of the left foot and secondary 
osteoporosis of the right, with no more than a reference to 
the need for an arch support that the appellant rarely wore.  
The physician noted third degree flat-footedness and 
diagnosed pes plano valgus.  The September 1999 VA 
examination showed bilateral pes planus, but otherwise 
reported on nonservice-connected degenerative changes, such 
as ten degrees flexion of the right first toe, claw toe 
deformities and osteoarthritic changes and rather severe 
osteoporosis of the left foot, and osteoarthritis changes and 
severe osteoporosis of the right foot.  There was no 
indication of severe or pronounced pes planus, of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that would be indicative of an evaluation in 
excess of 10 percent.  In light of the evidence and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for pes 
planus, genu valgus.  

D.  Otitis Media, Right Ear

The appellant's right ear otitis media has been evaluated as 
noncompensable under the old and the new versions of 
Diagnostic Code 6200.  Under the former version, chronic 
suppurative otitis media warranted a 10 percent rating during 
the continuance of the suppurative process.  38 C.F.R. § 4.87 
(1999).  Effective June 10, 1999, VA amended the regulations 
and provided that Diagnostic Code 6200 warranted a 10 percent 
evaluation for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  Hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, are to be evaluated separately.  The pertinent 
change affecting Diagnostic Code 6200 was the addition of 
aural polyps to the criteria for a 10 percent evaluation. 
Therefore, after June 10, 1999, a 10 percent evaluation 
became available for manifestations of otitis media where 
suppuration or aural polyps are present.  See 64 Fed. Reg. 
25,202 (May 11, 1999).  

In an August 1995 statement, a private physician wrote that 
the appellant was seen on average about two to three times 
per year for treatment of a right chronic mastoid cavity.  It 
was noted that the right ear did not drain properly due to 
the presence of a large modified radical mastoid cavity.  The 
treatment included debridement and cleaning with antibiotics 
and antibiotic cortisone eardrops two to three times per 
year.  

VA examination in August 1995 showed that the appellant 
complained of occasional right ear infections, including one 
that cleared a week before with use of drops and pills.  
External auditory canals were clear and dry.  The right 
eardrum was intact, but dull, scarred, and moist.  The 
impression was intermittent chronic right ear otitis media.  

VA treatment records in November 1996, March 1997, and 
January 1998 showed periodic cleaning of the right ear 
mastoid cavity, which included removal of fungus and debris.  

VA examination in January 1998 showed that the appellant was 
seen on a fairly regular basis for cleaning of his right 
mastoid cavity.  The auricles were normal and the right canal 
was missing due to his mastoid cavity.  The right middle ear 
and drumhead had been surgically altered.  Examination showed 
the right mastoid cavity to be fairly clean.  The impression 
was chronic right mastoid cavity.  

VA examination in September 1999 revealed a diagnosis of 
status post mastoidectomy and tympanoplasty, but no clinical 
findings.  

VA treatment records in November 2000, February 2001, May 
2001, August 2001, and October 2001 showed that the appellant 
underwent routine and periodic cleaning of the right cavity 
mastoid cavity.  

This evidence demonstrates that the appellant's right ear 
otitis media has a chronic suppurative process.  He 
consistently seeks treatment for cleaning of the massive 
right mastoid cavity, which supported the currently assigned 
10 percent rating during the continuance of the suppurative 
process.  38 C.F.R. § 4.87 (1999, 2002).  As discussed above, 
hearing impairment is rated separated, and there is no 
evidence of complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, that should 
otherwise be evaluated separately.  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to a compensable evaluation for right 
ear otitis media.  

ORDER

A 40 percent evaluation, but not higher, for bilateral 
hearing loss is granted.  

An evaluation in excess of 10 percent for pes planus, genu 
valgus, is denied.  

A compensable evaluation for otitis media, right ear, is 
denied.  


	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



